Citation Nr: 9910728	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  96-43 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of fractures of the second and third metacarpal 
bones of the right hand (service-connected as a right hand 
injury).

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a bruised right eyelid (service-connected as a 
right eye injury).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision by the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for a right 
hand injury and a right eye injury, and assigned a 
noncompensable evaluations for both injuries.  The veteran 
and his representative appeared before a Member of the Board 
at a hearing at the RO in December 1998.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for 
increased (compensable) evaluations for his right hand or 
right eye disabilities to the VA Undersecretary for Benefits 
or the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

The Board has continued the issues as entitlement to 
increased evaluations.  This naming of the issues does not 
prejudice the veteran.  The Board has not dismissed any of 
the issues and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issues have been phrased.  It also appears that the Court has 
not provided a substitute name for such instance.  In 
reaching the determinations, the Board has considered whether 
staged ratings should be assigned.  We conclude that the 
disabilities addressed have not significantly changed and 
uniform ratings are appropriate in this case.  See Fenderson 
v. West, No. 96-947, slip op. (January 20, 1999)


FINDINGS OF FACT

1.  The veteran's right hand injury residuals have been shown 
to be manifested by subjective complaints of pain, swelling, 
and loss of grip as well as objective evidence of mild 
tenderness over the distal second and third metacarpal bones 
with very slight deformity and X-ray evidence of 
posttraumatic deformity with old healed fractures of the 
distal ends of the second and third metacarpal bones.  

2.  The evidence of record does not reflect the presence of 
any visual impairment attributable to the veteran's service-
connected right eye injury.  


CONCLUSIONS OF LAW

1.  Residuals of fractures of the second and third metacarpal 
bones are 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a 
and Diagnostic Codes 5299-5223 (1998).

2.  Bruised right eyelid is not compensably disabling.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.84a, Diagnostic 
Code 6079 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  Thus, the 
Board finds that veteran's claims for increased evaluation 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

				I.  Residuals of a right hand injury

Service medical records reveal that the veteran was in an 
auto accident in May 1969 and sustained a non-displaced 
fracture of the third metacarpal and a chip fracture of the 
head of the second metacarpal of the right hand.  Service 
records also show that the veteran was seen in October 1969 
complaining of pain, tenderness, and swelling.  The veteran 
was advised to continue range of motion exercises and 
prescribed medication.  A January 1970 orthopedic evaluation, 
just prior to the veteran's separation from active service, 
showed full range of motion of the hand and fingers, slight 
tenderness over the dorsal area, and palpable calcifications 
measuring 3-4 cms. under the skin dorsal area of the second 
metacarpal head.  X-ray studies of the right hand revealed 
calcifications over the dorsal second metaphalangeal joint 
and healed third metacarpal fracture.  The diagnosis was old 
calcification from old second metacarpal head fracture. 

During a May 1996 VA examination, the veteran complained of 
pain over the second digit of his right hand in cold weather 
and after repeated motion.  On evaluation, there was full 
flexion and extension of all digits of the right hand.  With 
hand flexed into a clenched fist, no weakness of the second 
digit was observed.  On x-ray, a bony exostosis was noted on 
the lateral aspect of the end of the second metacarpal bone.  
The RO, in a May 1996 rating decision, granted service 
connection for residuals of a right hand injury and assigned 
a noncompensable evaluation.

VA medical records show complaints and treatment from 
February 1996 through February 1997; however, they do not 
contain any reports pertaining to the veteran's residuals of 
a right hand injury.  At a February 1997 hearing before a 
hearing officer at the RO, the veteran testified that he 
experiences pain in his right hand when he grips things or 
when it gets cold.  He also reported that his job as a 
general laborer requires him to grip things and at the end of 
the day his right hand is swollen.  The veteran also 
testified that he is right handed.   

During a May 1998 VA examination, the veteran reported 
chronic aching with occasional swelling over the index and 
middle finger on the dorsum of his right hand since the 
injury in service.  The veteran reported that these problems 
interfere with his work as a general laborer as they affect 
his major hand.  On evaluation, there was mild tenderness 
over the distal second and third metacarpal bones with very 
slight deformity noted.  There was no swelling, and there was 
full range of motion in the hand and all the fingers.  The 
veteran was able to flex the fingers against resistance and 
extend them completely against with resistance.  The 
veteran's handgrip was 4+.  An X-ray study of the right hand 
revealed posttraumatic deformity with old healed fractures of 
the distal ends of the second and third metacarpal bones.  
The diagnosis was degenerative joint disease of the right 
hand with evidence of probable old fractures of the second 
and third metacarpal bones.

In an August 1998 report of contact, the veteran complained 
of swelling and loss of strength of grip in the right hand 
after a short period at work as well as the appearance of a 
lump where the index and middle fingers meet the hand.  The 
veteran was advised to obtain further medical evidence 
documenting such occurrences.  At a December 1998 hearing 
before the undersigned Member of the Board, the veteran 
reported pain, swelling, and weakness, in his right hand.  
The veteran testified that he takes Motrin every day for the 
pain.  According to the veteran, he sought treatment at the 
VA for his right hand about 2 or 3 months prior to this 
hearing.  The veteran reported that he has private medical 
evidence pertaining to his right hand disability that he had 
not yet submitted.  The Member of the Board agreed to hold 
the veteran's claim open for 60 days to allow him to submit 
additional evidence.  A February 1999 notation of record 
indicates that no additional medical evidence had been 
received from the veteran within the allotted 60-day period.  
 
Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Traumatic arthritis 
established by X-ray findings is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (1998).  Degenerative arthritis established by X-ray 
findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).  In the instant case, 
the RO has rated the veteran's right hand injury residuals by 
analogy to the provisions of Diagnostic Code (DC) 5219.  
Since the veteran does not have unfavorable ankylosis, the 
Board disgrees with the RO.  

Under DC 5219, unfavorable ankylosis of the index and middle 
fingers of the major hand warrants a 30 percent evaluation 
and of the minor hand warrants a 20 percent evaluation.  
According to the note (3) preceding DCs 5216 through 5219, in 
classifying the severity of ankylosis and limitation of 
motion of combination of digits, with only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of the whether motion is possible 
to within 2 inches (5.1cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis.  However, note (b) following states that the 
ratings for DCs 5216 through 5219 apply to unfavorable 
ankylosis or limited motion preventing flexion of the tips of 
the finger to within 2 inches (5.1cms.) of the median 
transverse fold of the palm.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5219 (1998).  The Court has previously observed 
that neither the format of the code pertaining to finger 
injuries nor its interpretive notes is a model of clarity.  
Hill v. Principi, 3 Vet.App. 540, 541 (1992).  See note 
preceding Diagnostic Code 5220.  Thus, the Board finds that 
ankylosis is considered to be favorable when the ankylosis 
does not prevent flexion of the tip of the finger to within 2 
inches (5.1 cms.) of the median transverse fold of the palm.  
It is unfavorable when it precludes such motion.  Favorable 
ankylosis of the index and middle fingers of the major or 
minor hand warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5223 (1998).  See Shipwash.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).    

According to 38 C.F.R. § 4.59 (1998), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.

The Court has held that:  

Read together, DC 5003, and § 4.59 thus 
state that painful motion of a major 
joint or groups caused by degenerative 
arthritis, where the arthritis is 
established by X-ray, is deemed to be 
limited motion and entitled to a minimum 
10 percent rating, per joint, combined 
under DC 5003, even though there is no 
actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  See also Hicks v. 
Brown, 8 Vet. App. 417 (1995).

Upon review of the evidence, the Board notes that the veteran 
has contended that his service-connected right hand 
disability warrants a higher evaluation.  The most recent VA 
examination revealed mild tenderness over the distal second 
and third metacarpal bones with very slight deformity and 
contemporaneous X-rays revealed posttraumatic deformity with 
old healed fractures of the distal ends of the second and 
third metacarpal bones.  

The veteran is clearly competent to testify on matters on 
which he has personal knowledge, which include those that 
come to him through his senses, such as pain, swelling, and 
loss of grip. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
The veteran's testimony is assumed to be credible and 
establishes that he experiences pain, swelling, and loss of 
grip in his right hand.  Remarkably, the examiners fail to 
establish the presence or absence of pain.  Thus, his 
assertions are not rebutted. 

In this case, there is evidence of periarticular pathology 
and painful motion.  38 C.F.R. § 4.59.  The fact he does not 
have limited motion rules out an evaluation based on 
unfavorable ankylosis.  In no respect do the notes involving 
the fingers overrule other regulations governing painful 
motion and periarticular pathology.  We again note that the 
statements in conjuction with the fingers concern limited 
motion, not painful motion.  

The Board accepts the testimony as true.  Since painful 
motion is rated as limited motion, the veteran's disability 
warrants a 20 percent evaluation based on involvement of the 
index and middle fingers.  As the veteran is now in receipt 
of the maximum evaluation for limited motion and favorable 
ankylosis, further Deluca analysis is not warranted. Johnston 
v. Brown, 10 Vet.App. 80, 89-91 (1997).  There is no evidence 
of an unfavorable ankylosis either by examination or 
testimony and the Court has never stated that painful motion 
is to be rated as the functional equivalent of unfavorable 
ankylosis.  

				II.  Residuals of a bruised right eyelid

Service medical records reveal that the veteran was seen in 
August 1968 in service for a bruised right eyelid following a 
blast injury.  It was noted that his vision and retina were 
okay.  Service medical records show that the veteran was 
complaining of blurry vision at night following the blast 
injury to his right eyelid.  The impression was blast injury 
resulting in ecchymosis of the right eyelid.  It was 
specifically noted that the globe was okay.  At the veteran's 
September 1969 separation examination, ophthamological 
findings were normal.

During a May 1996 VA examination, the veteran complained of 
pain and reduced vision in his right eye as a result of a 
blast injury in service.  An ophthalmologic examination 
showed that the veteran's right eye visual acuity was 20/25 
at near and correctable from 20/60 to 20/25 at distance.   
The veteran's left eye visual acuity was 20/20 at near and 
correctable from 20/80 to 20/25 at distance.  There was full 
extraocular movement.  On slit lamp examination, the cornea 
and iris were normal in both eyes.  Cup to disc ration was .4 
centrally, and macular, background, and peripheral vision 
were normal.  The diagnosis was refractive error.  The RO, in 
May 1996 rating decision, granted service connection for a 
right eye injury.   

A July 1996 VA consultation report reveals an 
ophthalmological evaluation showing full extraocular 
movements in both eyes and full confrontation vision field in 
both eyes.  On slit lamp examination, the cornea, lens, and 
iris were clear in both eyes.  The examiner noted a macular 
ring dark point with a central dark dot on the right eye.  
The assessment was normal examination otherwise.  A November 
1996 VA ophthalmological examination shows corrected vision 
in both eyes to 20/20.  A retinal pigment epithelium was 
noted on the left. 

At his February 1997 hearing, the veteran testified that he 
occasionally experiences blurry vision and pain in his right 
eye and that driving at night bothers him.  He reported that 
he wears glasses and receives treatment at the VA clinic.

During a May 1998 VA ophthalmological examination, the 
veteran complained of decreased night vision bilaterally and 
occasionally grittiness of the right eye.  On evaluation, the 
veteran's right eye uncorrected visual acuity was 20/50 -1 at 
distance and 20/30 -1 at near.  The veteran's left eye 
uncorrected visual acuity was 20/70-1 at distance and 20/30 -
1 at near.  His corrected vision was 20/25 at near and 20/20 
at far in the right eye, and 20/25 at near and 20/25 -2 at 
distance in the left eye.  Amsler Grid testing was within 
normal limits without any scatomas or distortions.  There was 
full to finger count on confrontation in the vision field 
bilaterally, and extraocular muscle movements were full.  
Pupils were equal, round and reacted to light stimulation and 
there was no afferent pupillary defect.  Lids, lashes, and 
conjunctiva were normal.  On slit lamp examination, the 
cornea, iris, and anterior chambers were clear and normal.  
Fundus examination revealed fundus view of 20/20 with a cup 
to disc ration of .35 to .4 bilaterally and the discs were 
central with pink rim.  The macula on the right was normal, 
however there was pigment irregularity paracentrally on the 
left with an area of hypopigmentation inferior temporally.  
The assessments were myopic astigmatism with presbyopia, no 
residua from the bruise to the right upper lid during 
service, and pigmentary irregularity of the left eye; 
consider early age-related macular degeneration.  

At the December 1998 hearing before a Member of the Board, 
the veteran testified that the blurry vision affects his work 
and that he tries to avoid night driving because the lights 
blur things out.  The veteran reported that he was scheduled 
for an eye examination at the VA in January 1999.  The Member 
of the Board agreed to hold the file open at the RO for 60 
days for the veteran to submit a copy of such examination.  A 
February 1999 notation of record indicates that no additional 
medical evidence had been received from the veteran within 
the allotted 60-day period.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  The severity of a 
service-connected eye disability is ascertained by 
application of the criteria set forth at 38 C.F.R. § 4.84 a 
(1998), whereby the appropriate disability evaluation is 
deemed to be dependent on measured corrected visual acuity.  
In the instant case, wherein service connection has been 
established for only a unilateral eye disability, the visual 
acuity of the nonservice-connected eye (here, the left eye) 
is considered be normal, unless visual acuity is absent in 
that eye.  38 U.S.C.A. § 1160 (West 1991).  Since the report 
of the most recent evaluation of the veteran's visual acuity, 
dated in May 1998, shows that his uncorrected left eye visual 
acuity was 20/70 at distance and 20/30 at near, the Board 
must find, for the purpose of ascertaining the appropriate 
disability evaluation, the veteran's left eye visual acuity 
is deemed to be normal.

As noted previously, the veteran is competent to assert that 
his disability warrants a higher rating.  The veteran is 
competent to report that on which he has personal knowledge, 
that is what comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, the physicians' 
expertise puts them in a better position to determine the 
extent of the disability.  During the May 1998 VA 
examination, the examiner stated that there were no 
residuals, to include scarring, loss of vision, or other 
disabilities, of the veteran's inservice injury to the right 
eye.  The examiner attributed the veteran's visual problems 
to myopic astigmatism with presbyopia and a pigmentary 
irregularity in the left eye.  In essence, the most probative 
evidence establishes that there is no residual disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
(compensable) evaluation for this disability.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  


ORDER

A 20 percent evaluation for the residuals of fractures of the 
second and third metacarpal bones of the veteran's right is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  Entitlement to an increased 
(compensable) evaluation for residuals of a bruised right 
eyelid is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

